The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 8 August 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-27 are pending.
Claims 21-27 are withdrawn.
Claim 1-3, 6-10, 13-17, 19-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-3, 6-10, 13-17, 19-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “… extracting a history state of the external memory based on the input data … prediction based on the extracted history state of the external memory” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “extracting”, “prediction”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human file manager / librarian could extract data feature from data store / library to build index for query prediction & fast retrieval ), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a non-transitory computer readable medium); (b) “receiving input data to the deep memory model …”, “output a predicting …” (insignificant extra solution activity, MPEP 2106(g)); (c) “updating the history state of the external memory based on the input data” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors, data input / output, and storing / retrieving  data in memory is extra-solution activity and/or WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitation “wherein the extracted history state includes data that shares one or more features with the input data”, which is further limitation on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3, the claim recites additional limitations: (a) “wherein extracting the history state of the external memory includes: generating a key query vector based on an output state of the deep memory model; determining a distance between the key query vector and one or more rows of memory cells in the external memory; determining a read weight vector based on the distance; and retrieving the history state of the external memory based on the read weight vector”, which further limitation on data processing, and (b) “retrieving the history state of the external memory based on the read weight vector”, which is storing and retrieving information in memory, and is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II WURC.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 6, the claim recites further limitation “the input data includes an image; and the prediction includes a label for the image”, which is further limitation on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7, the claim recites further limitation “the input data includes a search query; and the prediction includes one or more search results”, which is further limitation on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4 / 11 / 18, the claims recite additional limitation “wherein updating the history state of the external memory includes: determining that the external memory is full; and overwriting memory cells in the external memory that include data that is least relevant to the input data”, which is not WURC and shows integration into memory system, hence the claims are patent eligible.
With regards to claims 5 / 12, the claims recite additional limitation “wherein the external memory includes: a first set of memory cells for storing content item state data; and a second set of memory cells for storing reward state data associated with the content item state data”, which is not WURC and shows integration into memory system, hence the claims are patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Allen et al., US-PATENT NO.6078918 [hereafter Allen].

With regards to claim 1, Lee teaches 
“A method for managing a deep memory model coupled to an external memory (Lee, FIG.2, FIG.9, FIG.21, C17L9-38, 

    PNG
    media_image2.png
    604
    709
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    677
    515
    media_image3.png
    Greyscale

), the method comprising: receiving input data to the deep memory model (Lee, FIG.26, Item 26002 ‘Accept Input Query’); extracting a history state of the external memory based on the input data (Lee, FIG.26, Item 26003 ‘Extract Query Object q’, Item 26004, ‘Locate Query Object q on the QOM’, Item 26005, ‘Retrieve the Neighborhood set Sq of the QOM’,

    PNG
    media_image4.png
    605
    830
    media_image4.png
    Greyscale

); updating the history state of the external memory based on the input data (Lee, FIG.9, FIG.21, C4L7-9, ‘creates and updates one or more topological maps related to search objects’, C9L39-40, ‘adjusting the structure of the object topological map (OTM) 902 based on certain learning algorithm’,

    PNG
    media_image5.png
    607
    695
    media_image5.png
    Greyscale

); and outputting a prediction based on the extracted history state of the external memory.”
Lee does not explicitly detail “and outputting a prediction based on the extracted history state of the external memory”.
However Allen teaches “and outputting a prediction based on the extracted history state of the external memory (Allen, FIG.6, C4L22-27, ‘A variation of this embodiment provides for filtering transaction records based upon discovered predictive relationships …., and outputs these association rules for viewing by a human …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Allen before him or her, to modify the associative memory network of Lee to include prediction output as shown in Allen.   
The motivation for doing so would have been for making prediction about data record from an incoming stream of data record (Allen, Abstract). 

With regards to claim 2, Lee in view of Allen teaches 
“The method of Claim 1, wherein the extracted history state includes data that shares one or more features with the input data (Lee, FIG.26, Item 26003 ‘Extract Query Object q’, Item 26004, ‘Locate Query Object q on the QOM’, Item 26005, ‘Retrieve the Neighborhood set Sq of the QOM’, FIG.10, ‘FIG.10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional … space partition network (SPAN) … comprising: … a feature vector of the associated object …’,

    PNG
    media_image6.png
    582
    810
    media_image6.png
    Greyscale

).”
 
With regards to claim 3, Lee in view of Allen teaches 
“The method of Claim 2, wherein extracting the history state of the external memory includes: generating a key query vector based on an output state of the deep memory model (Lee, FIG.26, and FIG.11, C10L49-55, 

    PNG
    media_image7.png
    522
    679
    media_image7.png
    Greyscale

); determining a distance between the key query vector and one or more rows of memory cells in the external memory; determining a read weight vector based on the distance (Lee, FIG.9-12, C10L32-55, 

    PNG
    media_image8.png
    392
    509
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    161
    513
    media_image9.png
    Greyscale

); and retrieving the history state of the external memory based on the read weight vector (Lee, FIG.10, ‘FIG.10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional … space partition network (SPAN) … comprising: … a feature vector of the associated object and a SPAN Map Address Buffer 1004 for receiving a lattice address 907 used to retrieve objects indexed by the lattice node and a SPAN Node Attribute Buffer 1005 that stores node attribute information associated with the lattice’, and FIG.9, 12, C10L12-31,

    PNG
    media_image10.png
    616
    683
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    571
    853
    media_image11.png
    Greyscale

).”

With regards to claim 5, Lee in view of Allen teaches 
“The method of Claim 1, wherein the external memory includes: a first set of memory cells for storing content item state data; and a second set of memory cells for storing reward state data associated with the content item state data (Lee, FIG.9, ‘C9L42-45, ‘The feature vector is typically a set of values that characterizes an object and the feature vector can be used for object matching during searches and to enable content-based access of objects ….’, FIG.10, ‘FIG.10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional … space partition network (SPAN) … comprising: … a feature vector of the associated object and a SPAN Map Address Buffer 1004 for receiving a lattice address 907 used to retrieve objects indexed by the lattice node and a SPAN Node Attribute Buffer 1005 that stores node attribute information associated with the lattice’).”

With regards to claim 6, Lee in view of Allen teaches 
“The method of Claim 1, wherein: the input data includes an image; and the prediction includes a label for the image (Lee, FIG.23, C19L33-47,

    PNG
    media_image12.png
    673
    886
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    348
    509
    media_image13.png
    Greyscale

).”

With regards to claim 7, Lee in view of Allen teaches 
“The method of Claim 1, wherein: the input data includes a search query; and the prediction includes one or more search results (Lee, FIG.22, C19L33-47, 

    PNG
    media_image14.png
    345
    511
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    684
    891
    media_image15.png
    Greyscale

)”.

Claims 8-10, 12-17, 19-20 are substantially similar to claims 1-3, 5-7. The arguments as given above for claims 1-3, 5-7 are applied, mutatis mutandis, to claims 8-10, 12-17, 19-20, therefore the rejection of claims 1-3, 5-7are applied accordingly.

The combined teaching described above will be referred as Lee + Allen hereafter.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Allen et al., US-PATENT NO.6078918 [hereafter Allen], and Dar, et al, “Semantic Data Caching and Replacement”, Proceedings of the 22nd VLDB Conference, Mumbai, India, 1996 [hereafter Dar].

With regards to claim 4, Lee + Allen teaches 
“The method of Claim 1”
Lee + Allen does not explicitly detail “wherein updating the history state of the external memory includes: determining that the external memory is full; and overwriting memory cells in the external memory that include data that is least relevant to the input data”.
However Dar teaches “wherein updating the history state of the external memory includes: determining that the external memory is full; and overwriting memory cells in the external memory that include data that is least relevant to the input data (Dar, FIG.3, 3.3 Replacement Issues, ‘An alternative to using recency information for determining replacement values is to use semantic distance … each semantic region is assigned a replacement value that is the negative of the Manhattan distance between the “center of gravity” of that region and the “center of gravity” of the most recent query.  With this distance function, semantic regions that are “close “ to the most recent query have a small negative value, irrespective of when they were created, and hence less likely to be discarded when free space is required …’,

    PNG
    media_image16.png
    540
    583
    media_image16.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Allen and Allen before him or her, to modify the associative memory network of Lee + Allen to include overwriting by semantic relevance measure as shown in Allen.   
The motivation for doing so would have been for database cashing & replacement (Dar, Abstract). 

Claims 11, 18 are substantially similar to claim 4. The arguments as given above for claim 4 are applied, mutatis mutandis, to claims 11, 18, therefore the rejection of claim 4 are applied accordingly.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Ma et al., “Visual Question Answering with Memory-Augmented Networks”, arXiv:1707.04968v1 [cs.CV], July 2017 [hereafter Ma] shows memory for answering visual queries.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128